                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES                                           )
                                                        )
         v.                                             ) CR 18-292
                                                        )
ROBERT BOWERS                                           )
                                                        )

                                            OPINION AND ORDER

                                                     SYNOPSIS

         Defendant has filed a Motion to Suppress Evidence Seized During Search and Seizure

from Internet Service Provider Information Associated with Target Accounts and Target IMEI

(Motion to Suppress No. 7). [Docket Nos. 294 (Redacted Motion), 309 (Sealed Motion)]. The

Government has responded [Docket Nos. 346 (Redacted Response), 363 (Sealed Response)].

Defendant has replied, and the Government has filed a Sur-reply. [Docket Nos. 380 (Redacted

Reply), 391 (Sealed Reply), 401 (Sur-reply)]. For the following reasons, Defendant’s Motion

will be denied in part, and the remainder held in abeyance pending argument and a hearing.1

                                                     OPINION

         Defendant contends that the Affidavit submitted in support of the warrant to search and

seize information associated with two e-mail accounts and an International Mobile Equipment

Identity Number (“IMEI”) failed to establish probable cause. The Google e-mail accounts at

issue are ODGPhone@gmail.com and onedingo@gmail.com (“Target Accounts”); the IMEI

number is 35527308f064040 (“Target IMEI”). In addition, Defendant contends that the warrant




1
 A hearing is required on a suppression motion if it raises issues of fact material to the resolution of the defendant's
constitutional challenge. United States v. Hines, 628 F.3d 101, 105 (3d Cir. 2010). The defense bears the burden of
demonstrating entitlement to a hearing. United States v. Stevenson, No. 16-189, 2019 U.S. Dist. LEXIS 172592, at
*4 (W.D. Pa. Oct. 4, 2019). No hearing is required on the Motion at bar, except as indicated in the body of the
Opinion.

                                                           1
relating to onedingo@gmail.com was overbroad, in that it failed to limit the information subject

to seizure to those for which probable cause may have existed.

         A. Target IMEI and Target Account ODGPhone@gmail.com

         The Government argues that Defendant does not have standing to raise his challenge, as

he has not demonstrated the requisite privacy interest in the Target Accounts and IMEI. For

present purposes, I assume without deciding that Defendant has made the necessary showing as

to the Target IMEI and the Target Account ODGPhone@gmail.com.2

         A court does not conduct a de novo determination of probable cause, but instead

determines whether a “substantial basis” existed for the magistrate’s finding. United States v.

Carney, No. 06-350, 2007 U.S. Dist. LEXIS 46640, at *20 (W.D. Pa. June 27, 2007). The

Court’s review rests on the affidavit of probable cause placed before the magistrate. United

States v. Zimmerman, 277 F.3d 426, 431, n.3 (3d Cir. 2002). A reviewing Court is to “give great

deference to the magistrate judge's probable cause determination.” Id. at 305. In addition, "[t]he

resolution of doubtful or marginal cases in this area should be largely determined by the

preference to be accorded to warrants." United States v. Hodge, 246 F.3d301, 305 (2001).

         The existence of probable cause is to be assessed through "a practical, common-sense

decision whether, given all the circumstances set forth in the affidavit before [the magistrate],

…there is a fair probability that … evidence of a crime will be found in a particular place."

Illinois v. Gates, 462 U.S. 213, 238, 103 S. Ct. 2317, 76 L.Ed.2d 527 (1983). In addition, the


2
  The proponent of a motion to suppress bears the burden of demonstrating that he had a legitimate expectation of
privacy in the place to be searched; this inquiry "is shorthand for the determination of whether a litigant's Fourth
Amendment rights have been implicated." United States v. Stern, 597 F.3d 540, 551 (3d Cir. 2010) (quoting United
States v. Mosley, 454 F.3d at 253 n. 5 (3d Cir. 2006)). Here, Defendant points to the facts set forth in the Affidavit
and the Government’s assertions to make the requisite showing. The Government, as it does in connection with
other Motions to Suppress, contends that Defendant cannot rely on its assertions to establish standing. When a
Fourth Amendment challenge is subject to rejection on other grounds, courts routinely assume standing and reach
the substantive challenge.


                                                          2
inquiry rests on the totality of the circumstances; each piece of information in an affidavit is not

assessed in isolation. See Gates, 462 U.S. at 230-31. Accordingly, our Court of Appeals has

cautioned against “‘overly compartmentaliz[ing]’ the determination of probable cause.” United

States v. Yusuf, 461 F.3d 374, 390 (3d Cir. 2006). Instead, the Court must "consider the

cumulative weight of the information set forth by the investigating officer in connection with

reasonable inferences that the officer is permitted to make based upon the officer's specialized

training and experiences." Id. In that vein, probable cause does not require direct evidence

linking the place to be searched to the crime. Hodge, 246 F.3d at 305. In this context, “[a] court

is entitled to draw reasonable inferences about where evidence is likely to be kept, based on the

nature of the evidence and the type of offense. Id. at 305-06.

        Moreover, “probable cause does not require that each factual allegation which the affiant

puts forth must be independently documented.” Jaben v. United States, 381 U.S. 214, 224-25

(1965). Otherwise stated, each fact set forth does not have to be attributed to a particular source.

United States v. Piquet, 372 F. App'x 42, 45 (11th Cir. 2010). Similarly, the police are “not

required to track the details of how they become acquainted with widely known facts." 3 United

States v. Berland, 1979 U.S. Dist. LEXIS 12983, at *29 (S.D.N.Y. Apr. 18, 1979). An attesting

officer’s experience is relevant to the analysis. United States v. Castellanos, No. 15-2037, 2016

U.S. Dist. LEXIS 59743, at *11 (N.D. Iowa May 5, 2016).

        These principles apply to “traditional” searches of physical space, and also in the context

of the electronic realm: "For the requisite nexus to exist—regardless of whether the underlying

crime requires the use of social media or an electronic device—the affidavit in support of the

search warrant must establish why the government believes that relevant evidence may reside on

3
  Defendant’s social media posts were widely reported in the national media in the days prior to October 30, 2018,
the date appearing on the Affidavit. See, e.g., https://www.theatlantic.com/technology/archive/2018/10/what-
gab/574186/; https://apnews.com/article/b1c50ba4f0964df89a266e490aea6961 (accessed Feb. 12, 2021).

                                                         3
the particular suspect's [electronic] account." United States v. Whitt, 2018 U.S. Dist. LEXIS

7420, 2018 WL 447586, at *2 (S.D. Ohio, Jan. 17, 2018).4

        In United States v. Tsarnaev, 53 F. Supp. 3d 450, 461-62 (D. Mass. 2014), the Court

considered these principles as applied to a warrant to obtain a variety of information associated

with e-mail accounts. In that case, the affidavit in support of the warrant stated that defendant

had used one of the target e-mail accounts to apply for student aid, and that his deceased brother

had provided the other target e-mail account to his college. Id. The affidavit further stated that

“it appears” that both Defendant and his brother used social media; that defendant had a

Facebook page; and that his brother had a YouTube page. Id. In addition, it averred that given

defendant’s and his brother’s ages, their use of social media, and the fact that they provided e-

mail addresses to the Department of Education and a Community College, “there is probable

cause to believe that they used these e-mail accounts regularly, and that evidence of the crimes

described in this affidavit would be found in them.” Id. The affidavit further stated as follows:

        I also have probable cause to believe that the Subject Accounts and the data
        associated with those accounts contain evidence, fruits, and instrumentalities of
        the crimes identified above. I base this conclusion in part on my training and
        experience. I know that many people regularly use e-mail to provide contact
        information to others, as well as to discuss future plans and to make logistical
        arrangements. I also know, based on my training and experience, that many
        criminals use e-mail to plan and discuss their criminal schemes.

        Id. at 462.

        The Court determined that there was no reason to conclude that the magistrate could not

have accepted the suggested inference, and made a “’practical, common-sense decision’ that


4
  In terms of obtaining account records from a third-party provider, another court has observed: "[E]very case of
which we are aware that has entertained a suppression motion relating to the search of an email account has upheld
the Government's ability to obtain the entire contents of the email account to determine which particular emails
come within the search warrant." United States v. USPlabs, LLC, No. 3:15-CR-496-L, 2019 U.S. Dist. LEXIS
29238, at *44 (N.D. Tex. Feb. 24, 2019) (quoting In the Matter of a Warrant for All Content & Other Info.
Associated with the Email Account xxxxxxx gmail.com Maintained at Premises Controlled By Google, Inc., 33 F.
Supp. 3d 386, 394 (S.D.N.Y. 2014), as amended (Aug. 7, 2014)).

                                                         4
there was a ‘fair probability’ that, because it was likely the defendant actively used his…email

account, some evidence of the criminal activity referred to in the affidavit could be expected to

be found in the…email accounts.” Id. at 462-63.

        In this case, the Affidavit and subsequent warrant related to information for the subject

Target Account and IMEI for the time period from August 27, 2018 to October 27, 2018.

[Docket No. 309, Ex. 1, p. 4].5 The Affidavit was sworn and subscribed on October 30, 2018. Id.

at p. 21. It set forth the events of October 27, 2018 at the Tree of Life synagogue. Id. at p. 9, ¶8.

It stated that during the attack, Defendant made audible statements regarding genocide, his desire

to kill Jewish people, and that Jewish people needed to die. Id. at p. 4, ¶12. It further stated that

“[f]rom on or about September 18, 2018, [Defendant] has made numerous anti-Semitic

statements on internet posts, indicating that [Defendant] had access to the internet and/or internet

capable devices.” Id. at ¶13. It states that Defendant has at least 14 weapons registered in his

name. Id. at p. 10, ¶16. In addition, the Affidavit states that “[e]arly indications through the

investigation are that [Defendant] engaged in planning and premeditation prior to executing the

killings and injury associated with this crime.” Id. at ¶21.

        The Affiant identified his employment as a special agent with the FBI since 2007, his

work on investigations including violent crime and criminal cyber investigations, and his

training, including computer crime investigations and the identification and collection of

computer-related evidence. Id. at p. 8, ¶3. He stated that his belief in probable cause was based

on the facts set forth in the Affidavit, as well as his “training and experience.” Id. at ¶5.

Following a lengthy description of the types of data that might be obtained from Google, the

Affiant states:


5
 Page numbers used herein refer to the as-docketed page numbers, rather than those page numbers internal to each
document.

                                                        5
           In my training and experience, evidence of who was using a Google account, and from
           where, and evidence related to criminal activity of the kind described below, may be
           found in the files and records above….Based on my training and experience, instant
           messages, emails, voicemails, photos, videos, and documents are often created and used
           in furtherance of criminal activity, including to communicate and facilitate the offenses
           under investigation.

           Id. at p. 18, ¶29.

           He further noted that account-related evidence could provide insight into the account

owner’s state of mind as it relates to the offenses under investigation, or the identities of co-

conspirators and instrumentalities of the crimes under investigation. Id. at p. 31, ¶¶31-32.

           In terms of the targets of the search at issue, FBI agents determined that the T-Mobile

device with the Target IMEI belonged to Defendant; historical cell site data responsive to a

separate warrant included the Target IMEI.6 Id. at p. 5, ¶23. One of Defendant’s family

members provided agents with the name of the subject Target Account and identified it as “often

utilized” by Defendant. Id. at ¶¶23-25. The family member further advised agents that the

Target Account was linked to Defendant’s cellular telephone, and that he used it when on the

road without access to his laptop. Id. at ¶24. The Affidavit identified the items to be seized as

“[a]ll information described above that constitutes evidence of violations of” 18 U.S.C. §§

247(a)(2) and (d)(1), 924©(1)(A) and (j)(1), 247(a)(2) and (d)(3), at 924(c)(1)(A)(iii). Id. at p. 5.

           In light of applicable standards, the cumulative weight of the information in the Affidavit

provided a substantial basis for Magistrate Judge Mitchell’s probable cause finding as to Target

Account ODGPhone@gmail.com and the Target IMEI. As in Tsarnaev, there is no reason that

Magistrate Mitchell could not have accepted the inference that Defendant used the Target

Account and cell phone connected with the Target IMEI, and concluded that there was a fair

probability that they would contain evidence of the identified criminal activity. The fact that the


6
    Historical cell site data is addressed in connection with Defendant’s Motion to Suppress No. 6.

                                                            6
Affidavit does not explicitly, independently source each fact does not negate the reasonable

inferences to be drawn from the totality of the information in the Affidavit. The same is true for

the purported lack of explicit, direct connections between the use of the Target Account or

Target IMEI and a criminal act. There is no suggestion that agents relied on a confidential

informant or anonymous tip; instead, the pertinent stated sources of information are the

investigation, which included an interview with a member of Defendant’s family, and the

Affiant’s experience and training. Defendant’s motion will be denied as to the Target IMEI and

Target Account ODGPhone@gmail.com.

       In the alternative, even if probable cause had been lacking as to the Target IMEI and

Target Account ODGPhone@gmail.com, the good faith exception to the exclusionary rule would

apply. The goal of the exclusionary rule is to deter Fourth Amendment violations. See, e.g.,

United States v. Caesar, No. 19-3961, 2021 U.S. App. LEXIS 18692, at **15-17 (3d Cir. June

23, 2021); United States v. Werdene, 883 F.3d 204, 215 (3d Cir. 2018). If officers acted with an

“objectively reasonable good-faith belief that their conduct [was] lawful,” deterrence is not a

justification for exclusion of evidence. United States v. Katzin, 769 F. 3d 163, 171 (3d Cir.

2013). The good faith inquiry rests on “the objectively ascertainable question whether a

reasonably well trained officer would have known that the search was illegal' in light of 'all of

the circumstances.'" United States v. Horton, 863 F.3d 1041, 1051 (8th Cir. 2017) (quoting

Herring v. United States, 555 U.S. 135, 145, 129 S. Ct. 695, 172 L. Ed. 496 (2009)). Given the

social cost of suppressing evidence, the Supreme Court has described the remedy as a “last

resort” rather than a “first impulse.” Hudson v. Michigan, 547 U.S. 586, 591, 126 S. Ct. 2159,

2163, 165 L.Ed. 2d 56 (2006). Had this Court determined that the warrant was illegal, the




                                                 7
discussion supra makes clear that they were not so facially deficient, or so lacking in indicia of

probable cause, as to warrant suppression of the evidence.

       B. Target Account onedingo@gmail.com

       In addition to raising the challenges addressed supra, Defendant also contends that the

warrant was overbroad, to the extent that it authorized the search and seizure of records from

Target Account onedingo@gmail from December, 2007 to March, 2008. The Court will hold

Defendant’s challenges concerning Target Account onedingo@gmail.com in abeyance pending

argument.

                                             CONCLUSION

       In conclusion, Defendant’s Motion to Suppress No. 7 will be denied in part, and the

remainder held in abeyance. The totality of the affidavit, and reasonable inferences to be drawn

from the averments therein, provided the requisite basis for the Magistrate Judge's probable

cause determination as to Target Account ODGPhone@gmail.com and the Target IMEI. The

portion of the Motion relating to Target Account onedingo@gmail.com will be held in abeyance

pending argument. An appropriate Order follows.

                                                      BY THE COURT:



                                                      ______________________________

                                                      Donetta W. Ambrose
                                                      Senior Judge, U.S. District Court
       Dated: July 8, 2021




                                                 8
                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES                               )
                                            )
       v.                                   ) CR 18-292
                                            )
ROBERT BOWERS                               )
                                            )




                                           ORDER

       AND NOW, this 8th day of July, 2021, it is hereby ORDERED, ADJUDGED, and

DECREED that Defendant’s Motion to Suppress Evidence Seized During Search and Seizure

from Internet Service Provider Information Associated with Target Accounts and Target IMEI

(Motion to Suppress No. 7). [294 (Redacted Motion), 309 (Sealed Motion)] is DENIED in part.

The Motion is denied as to Target Account ODGPhone@gmail.com and the Target IMEI. As to

Target Account onedingo@gmail.com, the Motion is held in abeyance pending argument. A

hearing shall be scheduled by separate Order of Court.

                                            BY THE COURT:



                                            _________________________

                                            Donetta W. Ambrose
                                            Senior Judge, U.S. District Court




                                               9
